IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA , : No. 532 MAL 2015
                               :
               Respondent      :
                               : Petition for Allowance of Appeal from
                               : the Order of the Superior Court
          v.                   :
                               :
                               :
CHRISTY MARIE HOMAN,           :
                               :
               Petitioner      :


                                  ORDER



PER CURIAM

      AND NOW, this 16th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.